107 F.3d 13
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Dorothy JACKSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-2579.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 11, 1996.*Decided Jan. 15, 1997.

1
Before WOOD, Jr., Senior Circuit Judge, and COFFEY and EASTERBROOK, Circuit Court Judges.

ORDER

2
We AFFIRM the amended judgment of the district court on the basis of United States v. Smith, No. 96-2934 (7th Cir.  Dec. 19, 1996), a recent decision of this court which makes clear and holds that:  (1) a district judge has jurisdiction to re-sentence a defendant after granting a § 2255 motion, and may "restructure [a defendant's] entire sentence," even if the § 2255 petition "only attacked the validity of one of the counts" against the defendant, and (2) such re-sentencing does not violate the Double Jeopardy Clause of the United States Constitution.



*
 This appeal from a decision under 28 U.S.C. § 2255 was assigned to the panel that heard the direct appeal from the criminal conviction.  After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)